EXHIBIT 10.2

Execution Version

CONFIDENTIAL TREATMENT REQUESTED

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN

REQUESTED IS OMITTED AND NOTED WITH “***”. AN UNREDACTED VERSION

OF THIS DOCUMENT HAS ALSO BEEN PROVIDED TO THE SECURITIES AND

EXCHANGE COMMISSION.

AMENDED AND RESTATED

SUPPLY AGREEMENT

THIS AMENDED AND RESTATED SUPPLY AGREEMENT (this “Agreement”) is entered into as
of April 25, 2017 (the “Effective Date”) by and between MEDI-PHYSICS INC., a
Delaware corporation doing business as “GE Healthcare,” having a place of
business at 100 Results Way, Marlborough, MA 01752, United States of America
(“GE Healthcare”) and LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation
having its principal place of business at 331 Treble Cove Road, North Billerica,
MA 01862, United States of America (“LMI”). GE Healthcare and LMI are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Parties entered into a Distribution Agreement, dated as of
October 31, 2001, as amended by the First Amendment to Distribution Agreement,
dated as of January 1, 2005, as further amended by the Second Amendment to
Distribution Agreement, dated as of January 1, 2012 and as further amended by
the Third Amendment to Distribution Agreement, dated as of December 1, 2014
(such agreement, as amended, the “Original Agreement”), pursuant to which LMI
manufactured and supplied to GE Healthcare TechneLite® generators and other
products.

WHEREAS, the Parties now desire to amend and restate the Original Agreement in
its entirety such that this Agreement is in effect from and after the Effective
Date.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE 1. Definitions

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, will have the meanings set forth in this
ARTICLE 1.

 

Page 1 of 38



--------------------------------------------------------------------------------

1.1 “Adverse Drug Experience” shall mean any unfavorable and/or unintended
change in the structure (signs), function (symptoms), or chemistry (laboratory
data) of the body temporally associated with the use of a Product (as defined in
ARTICLE 2) or of a derivative thereof in humans, whether or not considered drug
related, including the following: an adverse experience occurring in the course
of the use of a drug in professional practice, an adverse experience occurring
from drug overdose, whether accidental or intentional, an adverse experience
occurring from drug withdrawal, and any significant failure of expected
pharmacological action.

1.2 “Agreement” has the meaning set forth in the Preamble.

1.3 “*** Forecast” has the meaning set forth in Section 3.3 (*** Forecasting).

1.4 “Disclosing Party” has the meaning set forth in ARTICLE 9 (Confidentiality).

1.5 “Effective Date” has the meaning set forth in the Preamble.

1.6 “FDA” means the United States Food and Drug Administration.

1.7 “Firm Order” has the meaning set forth in Section 3.4 (Firm Orders).

1.8 “GEH Mo-99” means GE Healthcare’s supply of Mo-99.

1.9 “GE Healthcare” has the meaning set forth in the Preamble. For the avoidance
of doubt, GE Healthcare shall also mean GE Healthcare Radiopharmacies unless
specifically stated otherwise in the terms of this Agreement.

1.10 “GE Healthcare Radiopharmacies” means, at any given time, those
free-standing radiopharmacies in the Territory in which GE Healthcare or any of
its affiliates has at least *** percent (***%) direct or indirect (through their
respective affiliates) ownership interest at such time unless otherwise agreed
to by the Parties. In addition, in the future to the extent ***, the Parties
agree to negotiate reasonably and in good faith ***, with the intent of most
closely aligning with the economics reflected in this Agreement as of the
Effective Date.

1.11 “Integrity Guide” has the meaning set forth in Section 7.1(g) (LMI
Warranties).

1.12 “LMI” has the meaning set forth in the Preamble.

1.13 “Minimum Purchase Requirements” has the meaning set forth in Section 3.1(a)
(Minimum Purchase Requirements).

1.14 “NDA” has the meaning set forth in Section 6.2 (Replacement Products).

 

Page 2 of 38



--------------------------------------------------------------------------------

1.15 “Negotiation Period” has the meaning set forth in Section 10.3 (Termination
for Economic Reasons).

1.16 “New GE Healthcare Radiopharmacy” has the meaning set forth in
Section 3.1(a) (Minimum Purchase Requirements).

1.17 “Original Agreement” has the meaning set forth in the Recitals.

1.18 “Party” or “Parties” has the meaning set forth in the Preamble.

1.19 “Products” has the meaning set forth in ARTICLE 2 (Supply Relationship).

1.20 “Product Information” has the meaning set forth in Section 4.5 (Product
Information).

1.21 “Proprietary Information” has the meaning set forth in ARTICLE 9
(Confidentiality).

1.22 “Purchase Order” has the meaning set forth in Section 3.2 (Purchase
Orders).

1.23 “Quarter” means each of the three (3) month periods ending on March 31,
June 30, September 30 and December 31 of any year; provided that the last
quarter shall end on the date of termination of this Agreement.

1.24 “Receiving Party” has the meaning set forth in ARTICLE 9 (Confidentiality).

1.25 “Shortfall Payment for Gallium and Xe-133” has the meaning set forth in
Section 3.1(b) (Minimum Purchase Requirements).

1.26 “Shortfall Payment for TechneLite®” has the meaning set forth in
Section 3.1(c) (Minimum Purchase Requirements).

1.27 “TechneLite®” means terminally sterilized Technetium (Tc-99m) generators
branded as TechneLite®.

1.28 “Term” has the meaning set forth in Section 10.1.

1.29 “Territory” means ***, including ***.

1.30 “Trademarks” means the trademarks listed in Exhibit B.

 

Page 3 of 38



--------------------------------------------------------------------------------

ARTICLE 2. Supply Relationship

All purchases by GE Healthcare from LMI of the TechneLite®, Gallium Citrate
Ga-67 Injection and Xe-133 gas products listed on Exhibit A (the “Products”)
during the Term will be governed by this Agreement. Subject to the terms and
conditions of this Agreement, LMI hereby grants to GE Healthcare the
non-exclusive right to market, distribute and sell TechneLite® Products in ***
solely by way of ***. In addition, subject to the terms and conditions of this
Agreement, LMI agrees to supply Products to GE Healthcare Radiopharmacies in the
Territory solely for their unit dose preparation in the Territory.

ARTICLE 3. Supply of Products

3.1 Minimum Purchase Requirements.

(a) GE Healthcare guarantees, subject to LMI’s ability to supply, a minimum
purchase requirement of Products as set forth in this Section 3.1. From and
after the Effective Date, LMI agrees to use commercially reasonable best efforts
to manufacture and sell to GE Healthcare, and GE Healthcare agrees to purchase
from LMI, the following requirements (collectively, the “Minimum Purchase
Requirements”):

 

  (i) *** percent (***%) of GE Healthcare’s and its affiliates’ requirements for
Xe-133 gas Product from the Effective Date through the end of the Term; and

 

  (ii) *** percent (***%) of GE Healthcare’s and its affiliates’ requirements
for Gallium Citrate Ga 67 Product from the Effective Date through the end of the
Term; and

 

  (iii) such percentages of GE Healthcare’s and its affiliates’ requirements for
Technetium-99m products as set forth on Exhibit A hereto;

provided that (A) the Minimum Purchase Obligations described in clause
(iii) above apply only to locations that are GE Healthcare Radiopharmacies as of
the Effective Date, and only the purchases of TechneLite® Products by such GE
Healthcare Radiopharmacies will apply towards meeting GE Healthcare’s overall
requirements set forth on Exhibit A hereto; (B) the Minimum Purchase Obligations
for any location that first becomes a GE Healthcare Radiopharmacy (however such
a transaction is structured) after the Effective Date (each, a “New GE
Healthcare Radiopharmacy”) will equal ***; and (C) GE Healthcare agrees to
negotiate reasonably and in good faith a further commitment for each existing GE
Healthcare Radiopharmacy and New GE Healthcare Radiopharmacy to ***.

 

Page 4 of 38



--------------------------------------------------------------------------------

(b) Compliance with the Minimum Purchase Requirements for Gallium Citrate Ga-67
Injection and Xe-133 gas Products set forth in Sections 3.1(a)(i) and (ii) will
be determined as of *** and as of the end of each *** thereafter (as evidenced
by reasonable documentation made available to LMI or its representatives upon
the request of LMI or its representatives). Not later than *** (***) days after
the end of each ***, GE Healthcare shall provide to LMI, upon the request of LMI
or its representatives, a timely, complete and accurate report that sets forth
GE Healthcare’s total requirements for each Gallium Citrate Ga-67 Injection and
Xe-133 gas Product and certifies that GE Healthcare has complied or failed to
comply with its obligation to purchase the Minimum Purchase Requirements for
such Products for such ***. In any *** in which GE Healthcare does not purchase
at least the applicable Minimum Purchase Requirements for such Products from
LMI, GE Healthcare shall promptly pay to LMI the Shortfall Payment for Gallium
and Xe-133 (as hereinafter defined). For purposes of minimizing such payments,
GE Healthcare will make a good faith estimate of the Product orders for each ***
in the then-current *** and will use commercially reasonable best efforts to
(i) place purchase orders in the last *** of such *** for such additional
amounts of such Product(s) as may be necessary to avoid (or at least minimize)
such payments (subject to LMI’s ability and mutual agreement to fill such excess
orders, which LMI will use its commercially reasonable best efforts to do) or
(ii) make any necessary payments prior to the end of such ***; provided that,
notwithstanding the foregoing obligations, (x) in order to assist LMI with
optimizing its manufacturing schedule for Gallium Citrate Ga-67 Injection and
Xe-133 gas Product, GE Healthcare will use commercially reasonable best efforts
to place purchase orders for Gallium Citrate Ga-67 Injection and Xe-133 gas
Products in a manner that results in a consistent *** average of *** for each
such Product (measured on a **** basis) and (y) by the *** of the ***
immediately succeeding such ***, GE Healthcare shall make any necessary true-up
payments to comply with the requirements of this Section 3.1(b).

“Shortfall Payment for Gallium and Xe-133” shall mean the *** payment for any
portion of the Minimum Purchase Requirements for Gallium Citrate Ga-67 Injection
and Xe-133 gas Products not purchased by GE Healthcare from LMI during such ***
(subject to LMI’s ability to supply). Such payments will be calculated using the
shortfall in the Minimum Purchase Requirements for such Products for such ***
(i.e., the remaining portion of the applicable Minimum Purchase Requirements for
such Products for which purchase orders were not received) multiplied by the
price of the applicable Product(s) hereunder (based on ***).

(c) Compliance with the Minimum Purchase Requirements for TechneLite® Products
set forth in Section 3.1(a)(iii) and Exhibit A hereto will be determined as of
*** (which, for the avoidance of doubt, will be measured in reference to the
purchase commitments in effect under the Original Agreement prior to this
amendment and restatement) and as of the end of each *** or portion thereof
following the Effective Date thereafter (as evidenced by reasonable
documentation made available to LMI or its representatives upon the request of
LMI or its

 

Page 5 of 38



--------------------------------------------------------------------------------

representatives). Not later than *** (***) days after the end of each ***, GE
Healthcare shall provide to LMI, upon the request of LMI or its representatives,
a timely and accurate report that sets forth GE Healthcare’s total requirements
for Technetium-99m products and, for the report as of the end of the ***,
certifies that GE Healthcare has complied or failed to comply with its
obligation to purchase the Minimum Purchase Requirements for TechneLite®
Products for such period. In any *** in which GE Healthcare does not purchase at
least the applicable Minimum Purchase Requirements for TechneLite® Products from
LMI, GE Healthcare shall promptly pay to LMI the Shortfall Payment for
TechneLite® (as hereinafter defined). By the end of the *** of the ***
immediately succeeding such ***, GE Healthcare shall make any necessary true-up
payments to comply with the requirements of this Section 3.1(c). Notwithstanding
the foregoing obligations, in order to assist LMI with optimizing its
manufacturing schedule for TechneLite® Products, GE Healthcare will use
commercially reasonable best efforts to place purchase orders for TechneLite®
Products in a manner that results in a consistent *** average of curies of
molybdenum of TechneLite® Products (measured on a *** basis).

“Shortfall Payments for TechneLite®” will be calculated using the shortfall in
the Minimum Purchase Requirements for TechneLite® Product for such *** (i.e.,
the remaining portion of the applicable Minimum Purchase Requirements for which
purchase orders were not received) multiplied by the price of the applicable
TechneLite® Products hereunder (based on ***), and such Shortfall Payments shall
not result in a deemed increase in curie volume which could otherwise lead to a
potentially higher rebate amount payable by LMI to GE Healthcare as specified in
Exhibit A hereto.

(d) For purposes of clarity, the Parties acknowledge and agree that (i) the
Minimum Purchase Requirements set forth herein shall include all of GE
Healthcare’s and its affiliates’ requirements (including any requirements to
***) for similar products (for example, the Minimum Purchase Requirements for
TechneLite® Products shall include all of GE Healthcare’s and its affiliates’
requirements for Technetium-99m products) and (ii) the requirements of GE
Healthcare and its affiliates at any given time will include the requirements of
all GE Healthcare Radiopharmacies existing at that time.

3.2 Purchase Orders. All orders for purchases of Products by GE Healthcare shall
be submitted on GE Healthcare’s standard purchase order form as from time to
time in use by GE Healthcare (“Purchase Order”). The terms of this Agreement
shall take precedence over any standard terms of any Purchase Order where in
conflict or impose additional terms or conditions.

3.3 *** Forecasting. Upon the Effective Date and no later than *** of any ***
during the Term of this Agreement, GE Healthcare shall provide LMI with a
written forecast of the numbers and type of Products which GE Healthcare expects
to purchase from LMI during the forthcoming ***, as the case may be (the “***
Forecast”).

 

Page 6 of 38



--------------------------------------------------------------------------------

3.4 Firm Orders. GE Healthcare shall place *** standing orders setting forth the
quantities, delivery schedules and dates, and its shipping instructions ***
(***) weeks prior to the *** through *** cycle (each, a “Firm Order”). Once
placed by GE Healthcare, such Firm Orders may be cancelled, increased or
decreased only in accordance with LMI’s order cancellation and modification as
in effect from time to time (which LMI can change upon written notice to GE
Healthcare) or otherwise with prior LMI approval. Subject to GE Healthcare’s
limited right to adjust Firm Orders set forth in the previous sentence, such
Firm Orders shall constitute binding contractual obligations of GE Healthcare.

3.5 Number and Mix of Products. Although an *** Forecast shall not constitute a
binding obligation upon GE Healthcare to order the quantities specified therein,
GE Healthcare agrees to use all commercially reasonable best efforts to make
each *** Forecast a reasonably accurate prediction of the number and mix of
Products GE Healthcare will actually order for delivery in the relevant period
pursuant to its Firm Orders.

3.6 Shipment; Manufacturing. LMI shall use commercially reasonable best efforts
to ship Products pursuant to GE Healthcare’s Firm Orders. All Products shall be
shipped *** place designated by GE Healthcare in its Purchase Order. Days of
manufacture of (i) TechneLite® Products are currently ***, ***, *** and ***,
(ii) Xe-133 gas Products are currently ***, calibrated for the following ***,
and (iii) Gallium Citrate Ga-67 Injection Products are currently ***, calibrated
for the following ***. LMI will provide GE Healthcare with *** (***) days’ prior
written notice of any LMI initiated, permanent changes in the manufacturing
schedule for the Products or fundamental change to the chemical composition or
functionality of one or more of the Products, provided, however, that LMI will
make a *** that, based on GE Healthcare’s Standing Orders at the time of any
such change, are adversely affected by the new manufacturing schedule. Any ***
to GE Healthcare that can reasonably be linked to the LMI manufacturing schedule
change will be reimbursed by LMI to GE Healthcare via a corresponding ***. For
purposes of the foregoing, GE Healthcare’s *** will be measured by the *** that
LMI is required to provide GE Healthcare on *** as a direct result of the change
to the manufacturing schedule (e.g., ***). In the event LMI is unable to deliver
all Product requirements on a given day, LMI will make ***of the available
Product to GE Healthcare, such *** to be determined by LMI in its reasonable
discretion acting reasonably after due consideration of ***, other percentage
supply requirements and the available amount of Product for LMI’s customers,
including GE Healthcare, affected by such supply disruption***. In the event
that delivery of a TechneLite® Product is delayed more than *** (***) hours past
the agreed upon local delivery time, LMI will reduce the price GE Healthcare
pays for such Product up to *** percent (***%). However, after *** (***) hours’
delay, GE Healthcare shall not be required to accept such Product and may make
arrangements with LMI to return unopened TechneLite® Product for full credit.
Following the *** hour period outlined above, in the event that GE Healthcare is
required to find an alternate source of technetium generator product, LMI shall
pay the difference between LMI’s price under this Agreement and the price GE
Healthcare is required to pay to

 

Page 7 of 38



--------------------------------------------------------------------------------

obtain such technetium generator product, up to a limit of *** percent (***%) of
LMI’s then current price, provided that such obligation shall only apply if GE
Healthcare has purchased all of its Minimum Purchase Requirements hereunder and
GE Healthcare has used its commercially reasonable best efforts to avoid or
mitigate any such payments. The foregoing shall not apply to delays caused by
force majeure events such as weather conditions, effecting transportation of
components or Products, for which there will be no ***.

3.7 Purchase Prices and Handling Fees. The purchase prices and handling fees to
be charged to GE Healthcare for the *** are shown in Exhibit A and the mechanism
to calculate future pricing and handling fees for each Product is set forth in
Exhibit A. Included in the prices of the TechneLite® Products are:

 

  (i) *** (***) external generator shields per initial TechneLite® Standing
Order (***);

 

  (ii) *** (***) elution shields per initial TechneLite® Standing Order (***);
and

 

  (iii) *** vials of any combination of saline and evacuation vials (*** or ***)
per each TechneLite® Standing Order.

In the event that GE Healthcare can secure *** for all of the handling services
that LMI performs in connection with shipping Product under this Agreement
(e.g., coordinating and securing pickup and shipping, preparation of shipping
documentation, tracking of shipments and handling any delivery issues) and such
third party is qualified and complies with applicable laws and regulations, then
LMI shall allow GE Healthcare to take on, and GE Healthcare shall take on, the
sole responsibility, at GE Healthcare’s sole cost and expense, for all such
handling activities (and, to the extent that GE Healthcare performs (or has
performed) all handling activities, LMI will not be entitled to charge GE
Healthcare handling fees). In such an event, notwithstanding Section 3.8,
delivery shall be *** (LMI’s loading dock in North Billerica, MA), and title and
all risk of loss to Product will transfer to GE Healthcare at LMI’s loading
dock. Timelines for (i) transfer of responsibility for the handling activities
and (ii) an appropriate price adjustment as a result of such transfer of
responsibility shall each be agreed by the Parties acting reasonably and in good
faith before starting.

3.8 Delivery Terms. Subject to the last paragraph of Section 3.7, delivery of
Products to GE Healthcare hereunder shall be made by the carriers and methods
selected by LMI, and LMI will charge GE Healthcare for delivery of Products the
handling fees set forth on Exhibit A. If so requested by GE Healthcare, LMI will
arrange for alternative shipment of Products in accordance with GE Healthcare’s
shipping instructions contained in a Firm Order. This includes shipment of ***
calibrated TechneLite® for delivery “prior to first run ***.” Notwithstanding
any other provision in this Agreement, LMI shall incur no liability of any
nature whatsoever to GE Healthcare or its affiliates, with respect to LMI’s
performance of shipping duties on GE Healthcare’s behalf other than because of
LMI’s gross negligence.

 

Page 8 of 38



--------------------------------------------------------------------------------

3.9 Payment Terms. All payment for Products ordered by GE Healthcare from and
after the Effective Date during the term of this Agreement shall be made within
*** (***) days after receipt of invoice. Interest will be payable on all amounts
not paid on the due date at a rate of ***% per month (or, if lower, the maximum
interest rate permitted by applicable law) and will accrue from the due date
until such sum is paid.

3.10 Access to Low Enriched Uranium (LEU) molybdenum. From the Effective Date
until such time as LMI sources all of its requirements for molybdenum from LEU
targets, in the event that LMI sources LEU molybdenum on a consistent and
reliable basis for any of its designated LEU TechneLite® Generator production
days, then LMI shall provide to GE Healthcare an option to purchase up to ***
(measured based on GE Healthcare’s actual purchases of LEU TechneLite® Ci’s over
the previous *** (***) months, relative to the purchases of all of LMI’s other
customers over such time) of Ci’s of LEU TechneLite® Generators available for
purchase on such production day.

ARTICLE 4. Distribution and Sale of Products

4.1 Compliance with Law. GE Healthcare shall be responsible for compliance with
all federal and state rules and regulations which relate to the sale, promotion,
distribution, use and final disposition of Products in the Territory. All
communications that GE Healthcare or its affiliates make about the Products in
promotional materials or otherwise shall be consistent with the New Drug
Applications or other governmental registrations for the Product, fully
truthful, based on documented facts, and fairly balanced. GE Healthcare and its
affiliates shall not under any circumstances state or imply in promotional
materials or otherwise that the Xenon gas vials purchased by GE Healthcare
hereunder can be used with Xenon gas delivery systems other than the Xenon-133
Calidose™ Dispenser System. LMI agrees to supply free of charge *** (***)
Xenon-133 Calidose™ Dispenser System per ***.

4.2 Required Licenses. GE Healthcare shall ensure that LMI receives a copy of
the license renewals or amendments of each GE Healthcare customer to which
TechneLite® Products are to be drop shipped directly by LMI, authorizing such
customer’s receipt and use of the Products in order to keep current LMI’s
present file of such licenses (other than in cases where the relevant regulatory
authorities permit shipment notwithstanding the failure to supply or provide
such copies). LMI shall not be obligated to ship to any such GE Healthcare drop
ship customers which fails to provide such license, and LMI shall, immediately
upon receiving the order from GE Healthcare, verify the GE Healthcare drop ship
customer’s licensed status and notify GE Healthcare immediately if such
inability to ship exists so GE Healthcare may take such steps as are available
to it to remedy the situation. Such refusal to ship to a drop ship customer,
whose license file in LMI’s custody is not current and which defect is not
remedied by GE Healthcare, shall not be deemed an inability or failure on LMI’s
part to deliver Product in a timely fashion in order to meet GE Healthcare’s
required deadlines.

 

Page 9 of 38



--------------------------------------------------------------------------------

4.3 Promotional Literature. GE Healthcare agrees to provide to LMI copies of GE
Healthcare’s promotional literature related to Products for LMI to transmit to
FDA. LMI will play no role in obtaining approval of that material other than
taking any administrative action necessary because of LMI’s ownership of the
registration.

4.4 Pricing Decisions. GE Healthcare shall have the sole right to determine the
resale price, discount and any other terms and conditions for GE Healthcare’s
drop shipment sales of TechneLite® Products or its sales of unit doses prepared
using the Products. GE Healthcare shall have complete control over the manner
and methods of the marketing, distribution *** and sale of Products, and GE
Healthcare may distribute *** and sell Products directly or through affiliates
and may hire or retain marketing or other experts to advise and assist GE
Healthcare in the distribution and sale of Products. Except as specifically
stated herein, LMI shall play no role in GE Healthcare’s marketing, distribution
and sale of Products.

4.5 Product Information. Prior to use of any label, labeling, advertising or
promotional item related to the Products (hereinafter referred to collectively
as “Product Information”) by GE Healthcare or its affiliates, including but not
limited to any package insert, product label, detail aid, direct mail piece,
file card, journal article, or reminder advertisement, GE Healthcare shall
submit a sample of the Product Information to LMI for review. Provided, however
that:

(a) GE Healthcare shall not submit any information about pricing of Products to
LMI. If a sample of Product Information contains pricing information, GE
Healthcare shall redact that information from the sample prior to providing it
to LMI; and

(b) LMI shall review the Product Information solely for the following purposes:
(1) to ensure compliance with the terms of LMI’s New Drug Applications or other
governmental registrations for the Products; (2) to ensure that the Product
Information is within the terms of the labeled indications for the Products and
is otherwise consistent with the approved package inserts for the Products; and
(3) to ensure that the Product Information is not likely to give rise to any
formal or informal action, complaint or comment by or from the United States FDA
regarding the Product Information or the Products; and

(c) Review by LMI of a sample of Product Information shall not serve as
admission, a representation or evidence thereof, by LMI, that the Product
Information: (1) is correct, accurate, or complete; or (2) is within the scope
of or consistent with the Product claims made by LMI; or (3) is in compliance
with the terms of this Agreement. Review of Product Information by LMI shall not
in any way alter or affect the indemnity given by GE Healthcare pursuant to
Section 7.5.

 

Page 10 of 38



--------------------------------------------------------------------------------

(d) GE Healthcare shall provide LMI a sample of all Product Information and LMI
shall have *** (***) working days after receiving the sample within which to
review and comment on the Product Information. All comments made by LMI shall be
binding on GE Healthcare or its affiliates, which shall implement and
incorporate into the Product Information all comments made by LMI. If LMI does
not respond within *** (***) working days, GE Healthcare or its affiliates may
use the Product Information unchanged.

ARTICLE 5. Trademarks

5.1 Use of Trademarks. LMI hereby grants to GE Healthcare and GE Healthcare
hereby accepts the right to resell the Products supplied by LMI to GE Healthcare
in packages bearing the Trademarks and in promotional materials related to such
Products. The rights granted GE Healthcare hereunder to use the Trademarks shall
in no way affect LMI’s ownership of such Trademarks. No other right, title or
interest in the Trademarks is established hereby, and nothing herein shall be
construed to grant any right or license to GE Healthcare to use the LMI logo or
the LMI trade name, other than as specifically set forth herein. The Parties
agree and understand that this Section 5.1 does not expand the rights granted to
GE Healthcare under ARTICLE 2.

5.2 Rights of LMI in Trademarks. GE Healthcare shall not make any use or take
any action with respect to the Trademarks to prejudice or infringe LMI’s rights
thereto including the use of any confusingly similar trademark and shall
forthwith, upon objection by LMI, desist from any use thereof or action
therewith which is in violation of this Agreement.

5.3 Use During the Term. GE Healthcare will only market the Products using the
relevant Trademarks during the Term of this Agreement. Upon termination or
expiration of this Agreement, GE Healthcare will cease all use of the Trademarks
and the license to use any such Trademarks granted hereunder shall immediately
cease and be deemed canceled.

5.4 Trademark Protection. GE Healthcare will use the Trademarks in strict
accordance with the instructions given by LMI, and shall not make any changes in
connection therewith without first obtaining LMI’s written consent. GE
Healthcare further agrees that at all times the Trademarks shall be used in
accordance with good trademark practice, including notation of the fact that
they are trademarks belonging to LMI and use of the appropriate notice of
registration. LMI reserves the right to unilaterally determine the adequacy of
the use and protection given the Trademarks by GE Healthcare as set forth
herein.

5.5 Assistance to LMI. GE Healthcare shall promptly notify LMI, in writing, of
any conflicting use of, and applications or registrations for, any of the
Trademarks, or any acts of infringement, or acts of unfair competition involving
the Trademark, after such matters are brought to its attention or it has
knowledge thereof. GE Healthcare further agrees to assist LMI, at LMI’s expense,
in registering or perfecting LMI’s rights to the Trademarks in the Territory.

 

Page 11 of 38



--------------------------------------------------------------------------------

5.6 Enforcement and Defense Actions. In the event of any claim or litigation by
a third party against GE Healthcare alleging that any of the Trademarks imitates
or infringes a trademark of such third party or is invalid, GE Healthcare shall
promptly give notice of such claims or litigation to LMI and LMI shall assume
responsibility for and control of the handling, defense, or settlement thereof.
GE Healthcare shall cooperate fully with LMI during the pendency of any such
claim or litigation, LMI shall keep GE Healthcare notified of the current status
of any trademark claim, litigation or infringement of any of the Trademarks and
shall permit GE Healthcare to assume the handling, defense or settlement thereof
if LMI declines to do so.

ARTICLE 6. Quality Control and Governmental Approvals

6.1 Manufacture and Testing. All Products delivered to GE Healthcare hereunder
shall be manufactured in accordance with Current Good Manufacturing Practices as
required by the United States Federal Food, Drug and Cosmetic Act and pursuant
to applicable rules and regulations of the FDA when applicable. LMI shall
manufacture and supply the Products in accordance with the Quality Document
attached here as Exhibit C. Each product lot of Products shall be inspected and
tested by LMI prior to shipment to GE Healthcare or its customers. A certificate
of compliance will be forwarded to GE Healthcare after each manufactured lot is
completed.

6.2 Replacement Products. As further set forth herein, GE Healthcare shall have
the right to replacement of or refund for Products, up to the expiration date of
such Products, if such Products fail to meet LMI’s specifications as set forth
in LMI’s FDA-approved new drug application (“NDA”) for such Products or are not
of merchantable quality. GE Healthcare will promptly notify LMI by telephone and
telecopy of GE Healthcare’s request for replacement or refund. Such notice shall
specify with particularity the nature of the nonconformance and GE Healthcare
will have the Product returned promptly to LMI for examination at LMI’s expense.
Provided that GE Healthcare promptly returns the Products to LMI, LMI will
promptly replace the Products in question if requested by GE Healthcare,
determine any nonconformance of the returned Products and report back to GE
Healthcare.

In the event that LMI disagrees with GE Healthcare regarding whether the
Products are nonconforming and the Parties are unable to resolve the dispute,
the Products or samples thereof will be submitted to a qualified independent
laboratory agreed upon by the Parties. The laboratory will analyze the Products
or samples in a manner agreed upon by the Parties and the results of that
analysis will be a binding determination of whether the Products were or were
not nonconforming. If it is determined that the Products were nonconforming, LMI
shall bear the

 

Page 12 of 38



--------------------------------------------------------------------------------

cost of the analysis, as well as either providing a refund or replacement
Products to GE Healthcare. If it is determined that the Products were not
nonconforming GE Healthcare shall bear the cost of the analysis, shall not be
entitled to any refund on the Products and shall pay LMI for any replacement
Products provided by LMI.

6.3 Tracking. All materials and components used in the fabrication of Products
shall be traceable by lot number and purchase order invoice number.

ARTICLE 7. Warranties, Indemnities and Insurance

7.1 LMI Warranties. LMI warrants to GE Healthcare that all Products purchased by
GE Healthcare under this Agreement:

(a) shall be free and clear of all liens, claims, encumbrances, pledges,
security interests or other adverse interests of third parties;

(b) shall be manufactured, supplied and delivered by LMI with all necessary
skill and expertise using qualified personnel so as to comply with all
applicable regulatory requirements;

(c) shall be of good and merchantable quality, and free from defects in material
and workmanship;

(d) shall be manufactured in accordance with the specifications set forth in
LMI’s respective and applicable NDA; and

(e) shall be manufactured in accordance with the Current Good Manufacturing
Practices and other applicable FDA rules and regulations.

(f) shall obtain and maintain U.S. state licenses required for the supply of
Products purchased by GE Healthcare under the Agreement (notwithstanding the
foregoing, LMI and GE Healthcare agree that LMI will only arrange shipment or
deliver Products to GE Healthcare for use in the states where LMI holds a valid
state license, if applicable, or where such license is not required).

(g) shall comply with all of GE Healthcare’s policies generally applicable to
all of GE Healthcare’s similarly situated suppliers, in each case, to the extent
applicable to LMI’s provision of Products under this Agreement. Without
limitation, LMI acknowledges that it has read “GE’s Integrity Guide for
Suppliers, Contractors and Consultants” (the “Integrity Guide”), which is
located at http://www.gesupplier.com/html/SuppliersIntegrityGuide.htm, and
agrees that LMI, including all of its employees and subcontractors, will fully
comply in all material respects with the applicable portions of the Integrity
Guide in providing all Products under this Agreement. GE Healthcare may update
its policies that are generally applicable to all of GE Healthcare’s similarly
situated suppliers, including, without limitation, the Integrity Guide, the
Global Packaging Guidelines and the GEHC Americas Transportation Routing
Guidelines, from time-to-time.

 

Page 13 of 38



--------------------------------------------------------------------------------

7.2 Indemnification by LMI.

(a) LMI shall defend, indemnify and hold GE Healthcare, its directors, officers,
agents, affiliates, and employees harmless from any and all demands, claims,
actions, suits, judgments, decrees, proceedings, liabilities, costs, losses,
damages and expenses, including, without limitation, court costs and reasonable
attorneys’ fees and disbursements, at any time from third party claims or suits
resulting to any of them, as a result of or in connection with (i) any Products
which were nonconforming, damaged, or defective at time of delivery to GE
Healthcare whether claimed by or established in favor of any third parties,
including purchasers, and (ii) any breach by LMI of the warranties provided for
herein. This obligation of LMI to indemnify and defend shall not apply to the
extent that claims are attributable to the independent negligence of intentional
malfeasance of GE Healthcare.

(b) GE Healthcare shall promptly notify LMI upon receipt by GE Healthcare of any
claim or demand which GE Healthcare has determined has given or could give rise
to a right of indemnification under this Agreement. If such claim or demand
relates to a claim or demand asserted by a third party against GE Healthcare,
LMI shall have the right to employ such counsel as is reasonably acceptable to
GE Healthcare to defend any such claim or demand asserted against GE Healthcare,
and LMI shall have control over the conduct of the defense of the claim or
demand, provided, however, that LMI shall not settle such claim or demand
without the consent of GE Healthcare unless such settlement requires no more
than a monetary payment for which GE Healthcare is fully indemnified under this
Agreement or involves other matters not binding upon GE Healthcare. GE
Healthcare shall have the right to participate at its cost in the defense of any
said claim or demand. So long as LMI is defending in good faith any such claim
or demand, GE Healthcare shall not settle such claim or demand. GE Healthcare
shall fully cooperate with LMI during the pendency of the claim or demand and
shall make available to LMI and its representatives all records and other
materials reasonably required by them for their use in contesting any claim or
demand asserted by third party against GE Healthcare. Whether or not LMI so
elects to defend any such claim or demand, GE Healthcare shall not have any
obligation to do so and GE Healthcare shall not waive any rights it may have
against LMI hereunder with respect to any such claim or demand by electing or
failing to elect to defend any such claim or demand. GE Healthcare’s affiliates
shall also be bound by this Section 7.2(b).

7.3 Limitations on Indemnification Obligations. The obligation of LMI to
indemnify and defend shall not extend to claims or demands to the extent such
claims or demands are attributable to the independent negligence or intentional
malfeasance of GE Healthcare or its affiliates, nor to any claims or demands to
the extent that such claims or demands are attributable

 

Page 14 of 38



--------------------------------------------------------------------------------

to or arising out of statements or actions made by GE Healthcare or its
affiliates with respect to the Products. The obligation of LMI to indemnify and
defend shall also not apply to any claims or demands to the extent that such
claims or demands are attributable to any breach by GE Healthcare of the terms
of this Agreement.

7.4 LMI Insurance. LMI represents that it is insured for the activities to be
carried out under this Agreement and that it maintains sufficient reserves
covering these activities.

7.5 Indemnification by GE Healthcare.

(a) GE Healthcare shall defend, indemnify and hold LMI, its directors, officers,
agents, affiliates, and employees, harmless from any and all demands, claims,
actions, suits, judgments, decrees, proceedings, liabilities, costs, losses,
damages and expenses, including, without limitation, court costs and reasonable
attorneys’ fees and disbursements, at any time from third party claims or suits
resulting to any of them, as a result of or in connection with (i) any
negligence or intentional malfeasance by GE Healthcare or its affiliates, and
(ii) any representation made or other action taken by GE Healthcare or its
affiliates related to marketing, selling, or distributing the Products, which
are outside the scope of or inconsistent with any Product claims made by LMI,
and (iii) any breach by GE Healthcare of the terms of this Agreement. This
obligation of GE Healthcare to indemnify and defend shall not apply to the
extent that claims are attributable to the independent negligence or intentional
malfeasance of LMI.

(b) LMI shall promptly notify GE Healthcare upon receipt by LMI of any claim or
demand which LMI has determined has given or could give rise to a right of
indemnification under this Agreement. If such claim or demand relates to a claim
or demand asserted by a third party against LMI, GE Healthcare shall have the
right to employ such counsel as is reasonably acceptable to LMI to defend any
such claim or demand asserted against LMI and GE Healthcare shall have control
over the conduct of the defense of the claim or demand; provided, however, that
GE Healthcare shall not settle such claim or demand without the consent of LMI
unless such settlement required no more than a monetary payment for which LMI is
fully indemnified under this Agreement or involves other matters not binding
upon LMI. LMI shall have the right to participate at its costs in the defense of
any such claim or demand. So long as GE Healthcare is defending in good faith
any such claim or demand, LMI shall not settle such claim or demand. LMI shall
fully cooperate with GE Healthcare during the pendency of the claim or demand
and shall make available to GE Healthcare and its representatives all records
and other materials reasonably required by them for their use in contesting any
claim or demand asserted by third party against LMI. Whether or not GE
Healthcare so elects to defend any such claim or demand, LMI shall not have any
obligation to do so and LMI shall not waive any rights it may have against GE
Healthcare hereunder with respect to any such claim or demand by electing or
failing to elect to defend any such claim or demand. LMI’s subdistributors,
dealers, agents, or affiliates shall also be bound by this Section 7.5(b).

 

Page 15 of 38



--------------------------------------------------------------------------------

(c) The obligation of GE Healthcare to indemnify and defend shall not extend to
claims or demands to the extent such claims or demands are attributable to the
independent negligence or intentional malfeasance of LMI or its affiliates, nor
to any claims or demands to the extent that such claims or demands are
attributable to or arising out of statements or actions made by LMI or its
affiliates with respect to the Products. The obligation of GE Healthcare to
indemnify and defend shall also not apply to any claims or demands to the extent
that such claims or demands are attributable to any breach by LMI of the terms
of this Agreement.

7.6 GE Healthcare Insurance. GE Healthcare represents that it is self-insured
for the activities to be carried out under this Agreement and that it maintains
sufficient reserves covering these activities.

7.7 Adverse Event Reporting. GE Healthcare will notify LMI of any adverse drug
experience associated with the Products of which GE Healthcare or its affiliates
become aware. Such notifications will be made in writing, in a manner reasonably
agreed by the Parties, by means which afford the sender evidence of receipt by
LMI within *** (***) working days of initial receipt of the report by GE
Healthcare or its agent or employee. Such means of notification may include
Express Mail, Electronic Mail, courier, or facsimile, but are not so-limited.
Advance notification of any fatal or immediately life-threatening experience
will be given by telephone. GE Healthcare is responsible for insuring prompt
follow-up, as necessary to provide LMI with reasonably complete information on
each such adverse drug experience, by the same means and within the same time
frame of receipt. Failure of a radiopharmaceutical product to localize as
expected is not regarded by LMI as an Adverse Drug Experience, but rather as a
complaint, which will be referred to LMI’s Marketing and Technical Services
personnel for further investigation. Any communications to LMI under the terms
of this Section 7.7 shall be directed to the telephone number, facsimile number
and/or email address set forth on LMI’s website for such purposes from time to
time.

ARTICLE 8. Representation and Warranties

8.1 LMI Representations and Warranties. LMI hereby represents and warrants to GE
Healthcare as follows:

(a) LMI has the full power, authority and legal right to enter into this
Agreement; this Agreement has been duly authorized, executed and delivered by
LMI; and this Agreement constitutes a legal, valid and binding obligation of
LMI, enforceable against LMI in accordance with its terms.

(b) LMI has executed no agreement in conflict herewith.

 

Page 16 of 38



--------------------------------------------------------------------------------

(c) The distribution and sale of the Products by GE Healthcare will not infringe
the patents or intellectual property rights of any third party.

8.2 GE Healthcare Representations and Warranties. GE Healthcare hereby
represents and warrants to LMI that GE Healthcare has the full power, authority
and legal right to enter into this Agreement; this Agreement has been duly
authorized, executed and delivered by GE Healthcare; this Agreement constitutes
a legal, valid and binding obligation on GE Healthcare enforceable against GE
Healthcare in accordance with its terms; and GE Healthcare has executed no
agreement in conflict with the terms of this Agreement.

ARTICLE 9. Confidentiality

Any and all proprietary information with respect to the Products or the business
affairs and activities of either Party (“Proprietary Information”) which is
furnished or disclosed in connection with the Agreement by such Party
(“Disclosing Party”) to the other Party (“Receiving Party”), including, without
limitation, the specifications for the Products, shall remain the property of
the Disclosing Party and shall be treated as confidential. The Receiving Party
shall not use such Proprietary Information for its own benefit except as
specified in this Agreement and shall not disclose such Proprietary Information
to others, except to those of its employees whose duties so require, in such
event taking all precautions which are reasonably necessary to prevent the
unauthorized disclosure of such Proprietary Information by such persons.
Information shall not be deemed to be Proprietary Information and such
restrictions shall not apply to any such information (i) which is, or
subsequently may become, within the knowledge of the general public, without the
fault of the Receiving Party; (ii) which may be known to the Receiving Party at
the time of receipt thereof from the Disclosing Party as shown by competent
written records; (iii) which may be proved to have been developed by the
Receiving Party, independently and wholly without resort to the Proprietary
Information of the Disclosing Party, as shown by competent written records or
(iv) which may subsequently be rightfully obtained from sources other than the
Disclosing Party and without confidential restriction in favor of such
transmitting Party. The Parties’ respective obligations under this ARTICLE 9
shall continue after the expiration or termination of this Agreement for any
reason.

ARTICLE 10. Term and Termination

10.1 Term. Unless earlier terminated as provided in this Agreement, the term of
this Agreement shall commence as the Effective Date and conclude December 31,
2020 (the “Term”).

10.2 Termination Rights. Upon the happening of any of the following events,
either Party shall have the right to terminate this Agreement upon written
notice of such termination to the other Party:

 

Page 17 of 38



--------------------------------------------------------------------------------

(a) Any material breach by the other Party of this Agreement, which material
breach continues for a period of *** (***) days after the non-defaulting Party
shall have given notice thereof to the defaulting Party, or

(b) The other Party becomes insolvent, is adjudicated as bankrupt or otherwise
seeks or receives protection under the bankruptcy laws of the United States, has
a receiver or trustee appointed for all or part of its assets and business,
executes and delivers an assignment for the benefit of its creditors or is
liquidated, dissolved or wound-up; or

(c) The continuance of an event of force majeure for a period of more than ***
(***) days.

10.3 Termination for Economic Reasons. The objective of this Agreement is to
realize in an economical and reasonable way the interests and requirements of
both Parties. If at any time during the Term of this Agreement, this objective
is no longer met due to:

(a) regulatory changes(s), or economic circumstances, which could not have been
foreseen at the time of execution of this Agreement causing undue and prolonged
hardship; or

(b) any substantial increase in LMI’s direct or indirect costs relating to
radioactive waste or transportation costs relating to the supply of Mo-99 and
other raw materials;

then, in each case ((a) and (b)), the Parties shall negotiate in good faith in
an effort to modify this Agreement in accordance with any of the matters
described above and such negotiations shall commence within *** (***) days of
one Party’s written notice to the other of (a) and/or (b) above. During any
negotiation period, the pricing increments defined in Exhibit A will continue in
effect.

In the event the Parties are unable to agree upon a satisfactory modification of
this Agreement within *** (***) days of commencement of negotiations
(“Negotiation Period”), the Party requesting the modification may terminate this
Agreement within *** (***) days following expiry of the negotiation period by
providing *** (***) days written notice to the other Party.

10.4 Survival of Representations and Warranties. The terms of the Agreement that
by their nature are intended to survive its expiration will continue in full
force and effect after its expiration including but not limited to the
warranties and indemnities contained in this Agreement, as shall the shortfall
payment provisions pursuant to ARTICLE 3, the confidentiality obligations of the
Parties pursuant to ARTICLE 9, and the rebate payment provisions pursuant to
Exhibit A hereto. Otherwise, upon expiration or termination of this Agreement as
provided in this ARTICLE 10, except as expressly provided herein, the Parties
shall have no further liabilities, duties or obligations under this Agreement,
except for any liabilities, duties or obligations which may have arisen prior to
such expiration or termination.

 

Page 18 of 38



--------------------------------------------------------------------------------

ARTICLE 11. Force Majeure

11.1 Effect on Performance. Neither Party will be liable for any failure to
fulfill any term or condition of this Agreement, nor will such failure
constitute a breach of or default under this Agreement, if fulfillment has been
delayed, hindered or prevented by an event of force majeure, including, without
limitation, any war, riot, strike, lock-out or other industrial dispute, acts of
the elements, acts of any government or agency hereof (including the enactment
of any new laws, rules or regulations), sabotage or industrial accident, plant
breakdown or failure of equipment, inability to obtain equipment, fuel, power,
materials or transportation, or by any similar circumstances beyond its
reasonable control.

11.2 Notice of Force Majeure. Promptly following the date that any event of
force majeure commences, the Party concerned will advise the other Party in
writing of the date and nature of the event and the period of time such event is
expected to continue. During the existence of such event, the duties and
obligations of the Parties under this Agreement shall be suspended and the
Parties will take all reasonable action to assure resumption of normal
performance under this Agreement as soon as possible.

11.3 Supply of Mo-99. Notwithstanding the foregoing provisions, in the event
there is a ***, GE Healthcare may, at its reasonable discretion, divert some or
all of GEH Mo-99 to LMI for the manufacture of Product by LMI (pursuant to the
terms of this Agreement, without the option of toll manufacturing). LMI will use
commercially reasonable best efforts to accept such GEH Mo-99, provided that the
acceptance of GEH Mo-99 will be subject to LMI’s then current manufacturing
schedule and LMI’s other policies and procedures applicable to such volume,
including, but not limited to, LMI’s purchasing specifications for Mo-99. LMI
will make a good faith effort to optimize the manufacturing schedule related to
the GEH Mo-99, provided, however, that LMI will not be required to schedule a
manufacturing run for batches of TechneLite® generators that would result in the
sale by LMI of less than *** total curies of activity per manufacturing run (as
measured in curies of TechneLite® generators purchased by GE Healthcare and
other customers from the day of manufacture of such Product at LMI’s facility).
Notwithstanding anything herein to the contrary, LMI SHALL NOT BE LIABLE TO GE
HEALTHCARE FOR, AND GE HEALTHCARE WAIVES ANY AND ALL CLAIMS AGAINST LMI FOR,
DAMAGES RELATING TO THE DECAY OR LOSS OF GEH MO-99. GEH Mo-99 will be used
exclusively for the manufacture of Product for GE Healthcare, except that LMI
shall have the right to use any GEH Mo-99 not used in the manufacture of
TechneLite® generators for GE Healthcare in connection with the manufacture and
sale of TechneLite® generators for LMI’s other customers. During the period of
disruption, LMI will continue to provide GE Healthcare with a fair allocation of
available Product, such fair allocation

 

Page 19 of 38



--------------------------------------------------------------------------------

to be determined by LMI in its sole discretion acting reasonably after due
consideration of ***, other percentage supply requirements, and the available
amount of Product for LMI’s customers, including GE Healthcare, affected by such
supply disruption, until previous production levels and LMI’s supply of Mo-99
have been restored. The Parties hereby agree that, notwithstanding anything
herein to the contrary, the foregoing provisions represent GE Healthcare’s sole
and exclusive remedies with respect to such events.

ARTICLE 12. Assignment

Neither this Agreement, nor any right, interest or obligation hereunder, may be
assigned, or otherwise transferred by either Party, whether by operation of law
or otherwise, without the prior written consent of the other Party, which shall
not be unreasonably withheld, conditioned or delayed; provided, however that
(a) either Party may assign or otherwise transfer any or all of its rights, or
delegate any or all of its respective duties or obligations, under this
Agreement without the prior written consent of the other Party to (i) an
acquirer of, or successor to, all or substantially all of the assets of such
Party, or (ii) the surviving entity in any merger, consolidation, equity
exchange or reorganization to which such Party is a party, provided that, in
each case contemplated by this clause (a), such acquirer, successor or surviving
entity, as the case may be, agrees to be bound by all of the obligations of such
Party under this Agreement; and (b) LMI may assign or otherwise transfer any or
all of its rights, or delegate any or all of its duties or obligations, under
this Agreement to an acquirer of, successor to, or other transferee with respect
to all or substantially all of the assets used in or related to the manufacture,
sale and distribution of the Products or otherwise to the business of LMI to
which this Agreement relates, provided that, in each case contemplated by this
clause (b), such acquirer, successor or transferee, as the case may be, agrees
to be bound by all of the obligations of LMI under this Agreement. In the event
of any such assignment or transfer in violation hereof such assignment or
transfer shall be null and void and have no force or effect. This Agreement
shall be binding upon and inure to the benefit of the Parties, and their
respective successors and assigns as permitted hereunder.

In addition, GE Healthcare shall be required to provide LMI with written notice
as soon as reasonably practicable after the signing of any definitive agreement
relating to any transaction or series of related transactions, whether or not GE
Healthcare is a party thereto, which, after giving effect to such transaction or
transactions, would result in the sale, lease, transfer or other disposition of
some or all of the assets or business of GE Healthcare to which this Agreement
relates (including, without limitation, the radiopharmacies owned or controlled
by GE Healthcare). Unless otherwise requested by LMI in writing prior to the
effective date of such transaction, GE Healthcare shall assign and ensure that,
as a condition of such transaction or transactions, such acquirer, successor or
transferee, as the case may be, agrees to be bound by all of the obligations of
GE Healthcare (or the applicable pro rata portion thereof) under this Agreement.

 

Page 20 of 38



--------------------------------------------------------------------------------

ARTICLE 13. General Provisions

13.1 The relationship of LMI and GE Healthcare under this Agreement shall be
that of independent seller and purchaser, and nothing contained in this
Agreement and no action taken by either Party shall be deemed to constitute
either Party or any of such Party’s employees, agents or representatives to be
an employee, agent or representative of the other Party or shall be deemed to
create any partnership, joint venture, association or syndicate between the
Parties, or shall be deemed to confer on either Party any express or implied
right, power or authority to enter into any agreement of commitment, express or
implied, or to incur any obligation or liability on behalf of the other Party.

13.2 Notices. Except as specified in Section 7.7, any notice, claim, demand,
request or other communication required or permitted under this Agreement shall
be valid and effective only if given by written instrument which is personally
delivered, sent by facsimile, courier or registered or certified mail, postage
prepaid to the addressee as follows:

If to LMI, to:

Lantheus Medical Imaging, Inc.

Attn: Senior Vice President, Commercial

331 Treble Cove Road

North Billerica, Massachusetts 01862

Copy to: General Counsel, Legal Department (at the same address)

If to GE Healthcare, to:

MEDI-PHYSICS INC., DBA GE HEALTHCARE

Attn: GE Healthcare Life Sciences Legal Dept

100 Results Way

Marlborough, MA 01752

Copy to:

Sourcing Department

3350 N Ridge Avenue

Arlington Heights, IL 60004

Except as specified in Section 7.7 above, any notice, claim, demand, request or
other communication given as provided in this Section 13.2, if given personally,
shall be effective upon delivery; if given by facsimile, shall be effective one
(1) day after transmission; and if given by courier, shall be effective two
(2) days after deposit with the courier; and if given by mail, shall be
effective five (5) days after deposit in the mail. Either Party may change the
address at which it is to be given notice by giving written notice to the other
Party as provided in this Section 13.2.

 

Page 21 of 38



--------------------------------------------------------------------------------

13.3 Entire Agreement. This Agreement, together with the Exhibits attached
hereto, constitutes the entire agreement, and supersedes all prior agreements
and understanding, both written and oral, between the Parties with respect to
the subject matter of this Agreement; and this Agreement may not be modified or
amended except by an instrument in writing executed by the Parties.

13.4 No Waiver. No waiver, forbearance or failure by either Party of its right
to enforce any provision of this Agreement shall constitute a waiver or estoppel
of such Party’s right to enforce such provision in the future.

13.5 Cumulative Remedies. Unless expressly provided otherwise herein, the
remedies set forth in this Agreement shall not be exclusive but shall be
cumulative, and in addition to all other rights and remedies provided by law.

13.6 Governing Law. This Agreement (and all claims, controversies and causes of
action arising hereunder or relating hereto) shall be governed by and construed
in accordance with the internal laws of the State of Delaware, excluding the
conflict of law provisions thereof.

13.7 Severability. If any provision of this Agreement shall be found invalid or
unenforceable, in whole or in part, by a court of competent jurisdiction, then
such provision shall be deemed to be modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or shall be
deemed excised from this Agreement, as the case may require, and this Agreement
shall be construed and enforced to the maximum extent permitted by law, as if
such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be, provided that the basic intent of the Parties has not thus
been rendered incapable of achievement.

13.8 Bar Codes. The Parties agree to exchange inventory bar code specifications,
formatting and encryption information related to such inventory bar code
specifications. Each Party will be responsible for implementing this information
in its own software systems and will use commercially reasonable best efforts to
inform the other promptly when changes and/or additions are expected or problems
are discovered with the bar codes. In addition, each Party will be responsible
for having a manual alternative in their systems for use if the bar codes fail
for any reason. Notwithstanding any provision to the contrary, neither Party
shall be liable to the other as a result of or in connection with any
non-working bar codes.

The agreement to exchange inventory bar code specifications, formatting and
encryption information related to such inventory bar code specifications is
limited to bar code format information and does not include any source code for
either Party’s software. Neither Party may distribute the bar code format
information to another Party without written permission from the owner.
Ownership for the bar code format remains with the originating company.

 

Page 22 of 38



--------------------------------------------------------------------------------

13.9 Compliance with Law. Each Party represents and warrants that throughout the
term of this Agreement said Party shall be and shall remain in compliance with
all applicable federal, state and local laws, including, but not limited to, if
applicable, the Federal Anti-kickback Statute’s discount safe harbor provisions
at 42 U.S.C. § 1320a-7b(b) and 42 C.F.R. § 1001.952(h).

[The remainder of this page is left blank intentionally.]

 

 

Page 23 of 38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

MEDI-PHYSICS INC. By:  

/s/ Megha Shah

Name:   Megha Shah Title:   Sourcing Leader LANTHEUS MEDICAL IMAGING, INC. By:  

/s/ Mary Anne Heino

Name:   Mary Anne Heino Title:   President and CEO



--------------------------------------------------------------------------------

EXHIBIT A

Products and Pricing

Pricing and Handling for ***

TechneLite®

 

Generator

  

Price Effective

as of Effective Date

Size

  

Weekday

  

Weekend

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

***

   ***    ***

Xenon Gas

 

Xenon

  

Price Effective

as of Effective Date

***

   ***

***

   ***

***

   ***

***

   ***



--------------------------------------------------------------------------------

Gallium

 

Gallium

  

Activity on ****

  

Activity on ****

  

Price Effective
as of Effective Date

***

   ***    ***    ***

***

   ***    ***    ***

***

   ***    ***    ***

***

   ***    ***    ***

* Manufactured on ***, shipped for delivery on *** and calibrated for the
following ***

Handling Charges

 

Handling

  

New Price Effective
as of Effective Date

Federal Express Door to Door

   ***

Ground Carrier Door to Door

   ***

Dual Leg (Air and Ground)

   ***



--------------------------------------------------------------------------------

TechneLite® Products Volumes for ***

From the Effective Date through ***, GE Healthcare and its affiliates will
purchase from LMI *** percent (***%) of their aggregate requirements for
Technetium-99m products in the Territory for such time period. Subject to LMI’s
ability and agreement to fill such orders, LMI will work in good faith to accept
and fulfill any purchase orders that GE Healthcare submits to make up, before
***, any nominal ordering shortfalls (i.e., from its *** purchase commitment)
that occur before the ***.

Pricing, Volumes and Handling for *** through the end of the Term and Other
Terms

 

  •   If LMI is unable, for any reason, to fill any size of a Product specified
in a purchase order on any given day during the Term, then LMI will be entitled
to make reasonable size substitutions (e.g., by providing *** (***) *** curie
TechneLite® generators or *** (***) *** TechneLite® generator in fulfillment of
a purchase order for *** (***) *** curie TechneLite® generator), and LMI will
*** for substituted items to reflect requested items *** (e.g., with respect to
the example above, by invoicing GE Healthcare for only the price of *** (***)
*** curie TechneLite® generator for such order).

 

  •   Annual Volumes and Price Adjustments will be calculated as follows:

 

  •   For TechneLite® Products,

In ***

 

  •   Minimum Purchase Requirements will be *** percent (***%) of GE
Healthcare’s and its affiliates’ annual requirements for Technetium-99m products
in the Territory. Subject to LMI’s ability and agreement to fill such orders,
LMI will work in good faith to accept and fulfill any purchase orders that GE
Healthcare submits to make up, before ***, any nominal ordering shortfalls
(i.e., from its *** purchase commitment) that occur before the ***.

 

  •   Pricing for the *** will be *** on *** pricing and adjusted as follows:

 

  •   if the aggregate number of molybdenum curies for TechneLite® Products GE
Healthcare purchases in *** is greater than or equal to *** (***) but less than
*** (***), then LMI shall pay GE Healthcare a rebate equal to (X) ***% of GE
Healthcare’s *** curie pricing times (Y) the aggregate number of molybdenum
curies purchased by GE Healthcare in ***;



--------------------------------------------------------------------------------

For purposes of illustration:

if:

***/curie is ***

***% of *** = ***/curie

Purchased curies in *** are ***

then:

the rebate amount for *** is: *** x *** = ***

 

  •   if the aggregate number of molybdenum curies for TechneLite® Products GE
Healthcare purchases in *** is greater than or equal to *** (***), then LMI
shall pay GE Healthcare a rebate equal to (X) ***% of GE Healthcare’s * times
(Y) the aggregate number of molybdenum curies purchased by GE Healthcare in ***;

For purposes of illustration:

if:

***/curie is ***

***% of *** = ***/curie

Purchased curies in *** are ***

then:

the rebate amount for *** is: *** x *** = ***

 

  •   pricing for *** will be adjusted by an amount equal to (i) the actual
change in costs of molybdenum, plus (ii) the actual change in costs of
TechneLite® Product components (other than molybdenum), plus (iii) an amount
equal to (A) ***% of the Annual *** to *** change in the Department of Labor,
Producer Price Index (PPI), sub category 063 “Drugs and Pharmaceuticals
(expressed as a decimal), multiplied by (B) the prior *** cost of TechneLite®
Product components (other than molybdenum).

For purposes of illustration:

***



--------------------------------------------------------------------------------

In *** and ***

 

  •   Minimum Purchase Requirements will be *** percent (***%) of GE
Healthcare’s and its affiliates’ annual requirements for Technetium-99m products
in the Territory. Subject to LMI’s ability and agreement to fill such orders,
LMI will work in good faith to accept and fulfill any purchase orders that GE
Healthcare submits to make up, before ***, any nominal ordering shortfalls
(i.e., from its *** purchase commitment) that occur before the ***.

 

  •   Pricing for *** and *** will be based on *** pricing and adjusted as
follows:

 

  •   if the aggregate number of molybdenum curies for TechneLite® Products GE
Healthcare purchases in *** or *** is greater than or equal to *** (***) but
less than *** (***), then LMI shall pay GE Healthcare a rebate equal to ***% of
GE Healthcare’s *** times the aggregate number of molybdenum curies purchased by
GE Healthcare for *** or ***, as applicable;

For purposes of illustration:

if:

***/curie is ***

***% of *** = ***/curie

Purchased curies in *** are ***

then:

the rebate amount for *** is: *** x *** = ***

 

  •   if the aggregate number of molybdenum curies for TechneLite® Products GE
Healthcare purchases in *** or *** is greater than or equal to *** (***) but
less than *** (***), then LMI shall pay GE Healthcare a rebate equal to ***% of
GE Healthcare’s *** times the aggregate number of molybdenum curies purchased by
GE Healthcare for *** or ***, as applicable;

For purposes of illustration:

if:

***/curie is ***

***% of *** = ***/curie

Purchased curies in *** are ***

then:

the rebate amount for *** is: *** x *** = ***



--------------------------------------------------------------------------------

  •   if the aggregate number of molybdenum curies for TechneLite® Products GE
Healthcare purchases in *** or *** is greater than or equal to *** (***), then
LMI shall pay GE Healthcare a rebate equal to ***% of GE Healthcare’s *** times
the aggregate number of molybdenum curies purchased by GE Healthcare for *** or
***, as applicable;

For purposes of illustration:

if:

***/curie is ***

***% of *** = ***/curie

Purchased curies in *** are ***

then:

the rebate amount for *** is: *** x *** = ***

 

  •   in addition to any previous molybdenum and component cost and producer
price increases, pricing for *** and *** will be adjusted by an amount equal to
(i) the actual change in costs of molybdenum, plus (ii) the actual change in
costs of TechneLite® Product components (other than molybdenum), plus (iii) an
amount equal to (A) ***% of the Annual *** to June *** in the Department of
Labor, Producer Price Index (PPI), sub category 063 “Drugs and Pharmaceuticals
(expressed as a decimal), multiplied by (B) the prior *** cost of TechneLite®
Product components (other than molybdenum).

For purposes of illustration:

***

In order to enable GE Healthcare to prepare its annual financial statements, at
least *** (***) business days before each *** during the Term, LMI will deliver
to GE Healthcare a good faith, preliminary estimate of the rebate payable to GE
Healthcare hereunder for the then-applicable ***. Under no circumstances will
LMI be held liable for any errors or omissions in any such preliminary estimate.
Payments by LMI of any rebates earned by GE Healthcare for ***, *** or *** will
be made within *** (***) days of the end of the then-applicable ***.



--------------------------------------------------------------------------------

Pricing for each *** will be communicated by LMI to GE Healthcare on a
provisional, non-binding basis by *** of the previous *** and on a binding basis
by *** of the previous ***.

***

 

  •   Notwithstanding the foregoing, at any time during the term of this
Agreement, LMI may adjust the TechneLite® Product pricing to reflect any
material change in costs of molybdenum, accounting for increases or decreases. A
change in such costs is considered material if the adjustment in the cost of
molybdenum over any *** (***) day period is more than *** percent (***%). In the
event of such a material adjustment, LMI shall adjust the TechneLite® Product
pricing to reflect the incremental change in such costs effective as of when
such costs are actually incurred by LMI, provided that LMI provides GE
Healthcare at least *** (***) days written notice and reasonable documentation
supporting such change in costs prior to implementing such effective cost
adjustments.

 

  •   GE Healthcare and LMI will use commercially reasonable best efforts to
work together on ***. The Parties will work in good faith to amend the Agreement
to adjust *** for the applicable Product(s) in a mutually agreeable amount to
reflect any *** actually resulting from the joint efforts described in the
previous sentence.

 

  •   GE Healthcare is investigating ***. At GE Healthcare’s request, the
Parties will discuss in good faith whether such an arrangement is mutually
beneficial and negotiate in good faith possible amendments to this Agreement to
reflect such a mutually beneficial arrangement, provided neither Party will be
obligated to enter into such an amendment.

 

  •   For Gallium and Xenon Products, pricing each *** after *** will be
adjusted by an amount equal to the *** of (i) *** percent (***%) and (ii) ***%
of the Annual *** to *** change in the Department of Labor, Producer Price Index
(PPI), sub category 063 “Drugs and Pharmaceuticals.

Pricing for each *** will be communicated to GE Healthcare by *** of the
previous ***.

***

 

  •   Handling fees for each *** after *** will be adjusted by an amount equal
to the *** of (i) *** percent (***%) and (ii) ***% of the Annual *** to ***
change in the Department of Labor, Producer Price Index (PPI), sub category 063
“Drugs and Pharmaceuticals. Handling fees for each *** will be communicated to
GE Healthcare by *** of the previous ***.



--------------------------------------------------------------------------------

  •   All *** pricing and handling fees set forth in this Agreement will be in
effect from *** through *** of the relevant ***.

 

  •   Upon at least *** (***) days’ prior written request, GE Healthcare shall,
no more than *** per *** during the term of this Agreement, be entitled to
retain an independent third party organization (with which neither it nor any of
its affiliates has a relationship and which will enter into a confidentiality
agreement in favor of LMI that (i) permits the independent organization to
disclose only whether LMI’s calculations are correct (or the aggregate amount of
any discrepancies) and (ii) prohibits disclosure of any of LMI’s Proprietary
Information to GE Healthcare) to audit the actual costs of molybdenum used to
produce TechneLite® Products. LMI shall at its own expense make reasonably
related supporting information reasonably available for inspection and audit.
G.E Healthcare will pay for the cost of the third party audit process.



--------------------------------------------------------------------------------

EXHIBIT B

Trademarks

 

Trademark

 

Country

 

Registration Number

***   ***   ***



--------------------------------------------------------------------------------

EXHIBIT C

Quality Document

1. GUIDING PRINCIPLES

Regarding the working relationship between the Quality Departments of GE
Healthcare and LMI Pharmaceuticals (Medical Imaging) for the Product(s) (refer
to the Appendix):

 

1.1 Unless otherwise specified, GE Healthcare refers to GE Healthcare Quality
and the Contractor refers to LMI Pharmaceuticals (Medical Imaging) Quality.

 

1.2 The Contractor has the responsibility to evaluate/monitor any new U.S. NDA
requirements and notify GE Healthcare of any changes in requirements in a timely
manner.

 

1.3 The Contractor has responsibility to operate within the Product registration
documentation and shall provide Product that meets all criteria throughout its
shelf life.

 

1.4 The Appendix of this document specifies the Product(s) currently covered by
this Agreement. This Agreement may be amended as new products are added or
deleted.

2. MAINTENANCE OF COMPLIANCE BETWEEN THE PRODUCT

REGISTRATION AND THE PROCESS

 

2.1 Technical Changes

 

  2.1.1 The Contractor is responsible for maintaining a change control system
that will:

 

  2.1.1.1 review and approve all changes;

 

  2.1.1.2 evaluate the impact of changes on validation status;

 

  2.1.1.3 evaluate the impact of changes on product registration, and

 

  2.1.1.4 evaluate the impact of changes on product safety and efficacy.

 

  2.1.2 The Contractor is responsible for maintaining a system to implement
compendial changes.



--------------------------------------------------------------------------------

2.2 Other Changes

 

  2.2.1 All Parties, prior to implementation, must approve proposed changes in
the storage and/or shipping of the Product.

3. BATCH RELEASE

 

3.1 The Contractor will manufacture and test the Product according to
established, approved procedures and current Good Manufacturing Practices.

 

3.2 Batch review and release of the Product and all of its components will be
the sole responsibility of the Contractor.

 

3.3 The Contractor will have a formal retest policy and procedure in place that
is in accordance with applicable regulations.

 

3.4 The Contractor will notify GE Healthcare, within *** hours, in the event
that any test reveals contamination, lack of sterility, or degradation beyond
specifications in any batch of Product. The Contractor will file any reports
required by the applicable regulations.

4. BATCH DOCUMENTATION

 

4.1 Originals of all batch documents will be retained by the Contractor
according to regulatory and Contractor requirements; these records will be
maintained for a period of *** (***) *** following the Product lot’s expiration
date.

5. RETAIN SAMPLES

 

5.1 The Contractor shall retain, under proper storage conditions, samples of the
Product as required by the regulations for a period of:

 

  5.1.1 At least *** (***) *** following the Product lot’s expiration date for
radioactive products,

 

  5.1.2 At least *** (***) *** following the Product lot’s expiration date for
non-radioactive products.

6. STABILITY

 

6.1 The Contractor will ensure that a product monitoring (stability testing)
program is in place for the Product.

 

  6.1.1 The Contractor is responsible for performing stability testing in
accordance with the filed stability schedule. Samples shall be stored and tested
at appropriate intervals, as described in the approved stability protocol.



--------------------------------------------------------------------------------

  6.1.2 If a confirmed result indicates the Product has failed to remain within
specifications, the Contractor is required to notify GE Healthcare within ***
business days. Notification will include a discussion of the issues, available
data, and a path forward.

 

  6.1.3 In all cases, the Contractor must investigate any confirmed out of
specification (OOS) result. A copy of the completed investigation report shall
be sent to GE Healthcare within *** business days of the initial confirmation of
the OOS.

7. COMPLAINTS

 

7.1 GE Healthcare will receive and summarize all customer complaints in
accordance with the regulations. Product complaints will be forwarded to the
Contractor for evaluation and investigation. The Contractor will provide GE
Healthcare all appropriate and reasonable technical assistance necessary to
respond to a complaint. Following investigation, the Contractor will summarize
the investigation and provide within *** days a report to GE Healthcare. GE
Healthcare will provide a response to the complainant and provide a summary back
to the Contractor. Within *** working days of receipt, GE Healthcare will
promptly communicate to the Contractor, product complaint reports that may
require reporting to the regulatory authorities. The Contractor has sole
responsibility for determining when a regulatory authority must be notified of
the results of a Product complaint.

8. RECALL

 

8.1 The Contractor will maintain a procedure for handling product recalls.

 

8.2 GE Healthcare has the responsibility to provide any data or information that
could result in Product recall within an appropriate time frame. The Contractor
will evaluate all information and has sole responsibility for the decision to
recall any Product lot.

 

8.3 GE Healthcare will provide to the Contractor any information required to
perform a Product recall.

9. *** PRODUCT REVIEW

 

9.1 Each *** the Contractor will conduct an *** Product Review, which will
minimally contain for each Product manufactured:

 

  9.1.1 Total number of batches made, number of batches released, number of
batches rejected, and number of batches recalled.

 

  9.1.2 A review and summary of customer complaints



--------------------------------------------------------------------------------

  9.1.3 A listing and discussion of any recalls.

 

  9.1.4 A listing and discussion of any changes.

 

  9.1.5 A listing and discussion of stability data.

 

  9.1.6 Overall discussion, evaluation and conclusions.

10. AUDITS

 

10.1 GE Healthcare may schedule periodic audits of the Contractor’s facilities.
If requested, access for additional Product specific audits will be granted.

 

10.2 GE Healthcare shall have the right to visit the Contractor’s plant where
the Product is manufactured on any business day upon reasonable prior notice to
Contractor. During any such visit, GE Healthcare shall have the right to audit
the Contractor’s manufacturing and quality control procedures, records, reports,
and facilities as well as any regulatory correspondence applicable to the
Product to ensure that the Contractor complies with the Product registration and
with Good Manufacturing Practices.

11. INSPECTIONS/LEGAL ACTIONS

 

11.1 The Contractor shall notify GE Healthcare of regulatory agency inspection
results and/or legal actions that impact the Product.

12. SUPPLIER QUALIFICATION

 

12.1 The Contractor will maintain a formal supplier qualification and management
program.

13. TRAINING

 

13.1 Each person engaged in the manufacturing, processing, packing, or holding
of the drug product shall have education, training, and experience, or any
combination thereof, to enable that person to perform the assigned functions.
Training shall be in the particular, operations that the employee performs and
in current applicable manufacturing regulations as they relate to the employee’s
functions. Training in applicable manufacturing regulations shall be conducted
by qualified individuals on a continuing basis and with sufficient frequency to
assure that employees remain familiar with requirements applicable to them.



--------------------------------------------------------------------------------

14. VALIDATIONS

 

14.1 The Contractor must maintain a formal validation program for:

  14.1.1 Facilities

 

  14.1.2 Equipment

 

  14.1.3 Methods

 

  14.1.4 Cleaning

 

  14.1.5 Process

 

14.2 Validations may be prospective, concurrent or retrospective but in all
cases, critical parameters and acceptance criteria will be documented.

The following is a listing, of LMI Pharmaceuticals, Medical Imaging, Quality
Department contacts.

 

  •   Carol Walker, Vice President, Quality, ***